COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00132-CV


In re Carla Lorene Cox                    §    Original Proceeding

                                          §    From the 235th District Court

                                          §    of Cooke County (14-00439)

                                          §    July 23, 2015

                                          §    Opinion by Justice Sudderth

                                          §    Concurrence and Dissent by Justice
                                               Walker


                                  JUDGMENT

      This court has considered the petition for writ of mandamus in this case

and holds that there was no error in the trial court’s judgment. It is ordered that

the petition for writ of mandamus is denied.

      It is further ordered that relator Carla Lorene Cox shall pay all costs of this

proceeding, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Bonnie Sudderth________________
                                        Justice Bonnie Sudderth